Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 1 of 14 Page ID #:101



   1   LYNE A. RICHARDSON (SBN 143566)
       lyne.richardson@ogletree.com
       OGLETREE, DEAKINS, NASH, SMOAK
   2
       & STEWART, P.C.
       400 South Hope Street, Suite 1200
   3
       Los Angeles, California 90071
       Tel: (213) 239-9800
   4
       Fax: (213) 239-9045
   5
       Attorneys for Defendant
       GREAT AMERICAN CHICKEN CORP, INC.
   6
       DBA KFC #E791053
   7

   8                       UNITED STATES DISTRICT COURT

   9        CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION

  10   JAMES RUTHERFORD, an                    Case No. 5:18-CV-01348-DSF-RAO
       individual,
  11                     Plaintiff,            DEFENDANT GREAT AMERICAN
                                               CHICKEN CORP, INC. DBA KFC
  12         v.                                #E791053'S ANSWER TO
       KFC #E791053, a business of             PLAINTIFF'S COMPLAINT
  13   unknown form; SBKFC HOLDINGS,
       LLC, a Colorado limited liability
       company; and DOES 1-10, inclusive,
  14
                         Defendants.
  15

  16

  17         Defendant GREAT AMERICAN CHICKEN CORP, INC. dba KFC

  18   #E791053    ("GAC")     hereby   answers   Plaintiff   JAMES    RUTHERFORD' s

  19   ("Plaintiff' or "Rutherford") Complaint ("Complaint") as follows:

  20                                      PARTIES

  21         1.    GAC is without knowledge or information sufficient to form a belief
                                                               Case No. 5:18-CV-01348
                                         1
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 2 of 14 Page ID #:102



   1   as to the truth of the matters asserted in the first, second, third, fourth, fifth, and

   2   sixth sentences of Paragraph 1 of the Complaint and therefore denies same. As to

   3   the specific statutory and regulatory references in the fourth sentence of Paragraph

   4   1 of the Complaint, the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§

   5   12102(2), and the regulations at 28 C.F.R. §§ 36.101 et seq., speak for themselves.

   6   To the extent the allegations are inconsistent with that statute and the regulations,

   7   GAC denies them.

   8         2.     GAC denies the allegations set forth in Paragraph 2 of the Complaint.

   9   The ADA speaks for itself; to the extent the allegations in the Complaint are

  10   inconsistent with the ADA, GAC denies them.

  11         3.     Admitted.

  12         4.     Admitted.

  13         5.     Denied.

  14         6.     Denied.

  15         7.     GAC is without knowledge or information sufficient to form a belief

  16   as to the truth of the matters asserted in paragraph 7 and therefore denies same

  17                             JURISDICTION AND VENUE

  18         8.     The allegations in Paragraph 8 of the Complaint are jurisdictional

  19   statements to which no response is required. To the extent a response is required,

  20   GAC denies the allegations. The statutes cited in Paragraph 8 of the Complaint

  21   speak for themselves and to the extent the allegations are inconsistent with those

                                         2                     Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 3 of 14 Page ID #:103


   1   statutes, GAC denies them.

   2         9.       The allegations in Paragraph 9 of the Complaint are jurisdictional

   3   statements to which no response is required. To the extent a response is required,

   4   GAC denies the allegations. The statutes cited Paragraph 9 of the Complaint speak

   5   for themselves and to the extent the allegations are inconsistent with those

   6   statutes, GAC denies them.

   7         10.      The allegations in Paragraph 10 of the Complaint are venue

   8   statements to which no response is required. To the extent the allegations are

   9   inconsistent with those statutes, GAC denies them.

  10                               FACTUAL ALLEGATIONS

  11         11.      GAC is without knowledge or information sufficient to form a belief as

  12   to the truth of the matters asserted in Paragraph 11 of the Complaint and therefore

  13   denies same.

  14         12.      The definition of "Business," as defined in Paragraph 5, is so vague

  15   that GAC is unable to admit or deny the allegation in Paragraph 12 that the

  16   "Business" is a facility open to the public, a place of public accommodation, or a

  17   business establishment, and therefore denies the allegations in Paragraph 12.

  18         13.      GAC is without knowledge or information sufficient to fonn a belief

  19   as to the truth of the matters asserted in Paragraph 13 of the Complaint and

  20   therefore denies same.

  21         14.      GAC denies the allegations in Paragraph 14 of the Complaint.

                                         3                     Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 4 of 14 Page ID #:104



   1         15.   GAC denies the allegations in Paragraph 15 of the Complaint.

   2         16.   GAC denies the allegations in Paragraph 16 of the Complaint.

   3         17.   GAC denies the allegations in Paragraph 17 of the Complaint.

   4         18.   GAC denies the allegations in Paragraph 18 of the Complaint.

   5         19.   GAC denies the allegations in Paragraph 19 of the Complaint.

   6         20.   GAC denies the allegations in Paragraph 20 of the Complaint.

   7         21.   GAC is without knowledge or information sufficient to form a belief

   8   as to the allegations in Paragraph 21 of the Complaint and therefore denies same.

   9         22.   GAC is without knowledge or information sufficient to form a belief

  10   as to the allegations in Paragraph 22 of the Complaint and therefore denies same.

  11         23.   GAC is without knowledge or information sufficient to form a belief

  12   as to the allegations in Paragraph 23 of the Complaint and therefore denies same.

  13         24.   GAC denies the allegations in Paragraph 24 of the Complaint.

  14         25.   GAC denies the allegations in Paragraph 25 of the Complaint.

  15         26.    GAC denies the allegations contained in Paragraph 26 of the

  16   Complaint. The case cited in Paragraph 26 of the Complaint speaks for itself. To

  17   the extent Plaintiff's allegations are inconsistent with the case, GAC denies them.

  18         27.    GAC denies the allegations in Paragraph 27 of the Complaint.

  19         28.    GAC denies the allegations in Paragraph 28 of the Complaint.

  20                             FIRST CAUSE OF ACTION

  21    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990, 42

                                                 4              Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA ICEC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 5 of 14 Page ID #:105



   1                                   U.S.C. § 12181 et seq.

   2           29.    GAC realleges and incorporates by reference its responses to

   3   Paragraphs 1 through 28 of Plaintiff's Complaint as if fully set forth herein.

   4           30.    The allegations in Paragraph 30 of the Complaint reference statutory

   5   provisions of the ADA. These statutes speak for themselves. To the extent the

   6   allegations in the Complaint are inconsistent with the statutory provisions, GAC

   7   denies them.

   8           31.    The allegations in Paragraph 31 of the Complaint cite various federal

   9   regulations and guidelines related to ADA standards. These regulations and

  10   guidelines speak for themselves. To the extent that the allegations in the Complaint

  11   are inconsistent with the regulations or guidelines, GAC denies them. GAC denies

  12   all other allegations in Paragraph 31 of the Complaint.

  13           32.    GAC denies the allegations in Paragraph 32 of the Complaint.

  14           33.    The allegations in Paragraph 33 of the Complaint are a reference to 28

  15   C.F.R. § 36.211(a). This regulation speaks for itself. To the extent that the

  16   allegations in the Complaint are inconsistent with this regulation, GAC denies

  17   them.

  18           34.    The allegations in Paragraph 34 of the Complaint are future

  19   statements to which no response is required. To the extent a response is required,

  20   GAC denies them.

  21   ///

                                         5                     Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 6 of 14 Page ID #:106



   1                             SECOND CAUSE OF ACTION

   2               VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA

   3                                 CIVIL CODE 4$ 51 et seq.

   4         35.     GAC realleges and incorporates by reference its responses to

   5   Paragraphs 1 through 34 of Plaintiff's Complaint as if fully set forth herein.

   6         36.     GAC denies the allegations in Paragraph 36 of the Complaint. The

   7   allegations in Paragraph 36 of the Complaint cite California Civil Code § 51 et seq.

   8   These statutes speak for themselves. To the extent the allegations in the Complaint

   9   are inconsistent with the statutory provisions, GAC denies them.

  10         37.     GAC denies the allegations in Paragraph 37 of the Complaint and

  11   denies that it is liable for any damages whatsoever.

  12         38.     GAC denies the allegations in Paragraph 38 of the Complaint. The

  13   provisions of California Civil Code § 51 et seq. speak for themselves. To the extent

  14   the allegations in the Complaint are inconsistent with those statutory provisions,

  15   GAC denies them.

  16                                 PRAYER FOR RELIEF

  17         39.     This section of the complaint constitutes a prayer for relief to which a

  18   response is not required. To the extent this section may be deemed to allege any

  19   facts or factual or legal entitlements to the relief requested, Defendant denies each

  20   and every such allegation. Specifically, Defendant denies that Plaintiff is entitled to

  21   any of the requested relief

                                         6                     Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 7 of 14 Page ID #:107


   1                                      JURY DEMAND

   2         40.      This section of the complaint constitutes a jury demand to which a

   3   response is not required.

   4                                    GENERAL DENIAL

   5         41.      Defendant denies all allegations not specifically admitted herein.

   6                               AFFIRMATIVE DEFENSES

   7                                   First Affirmative Defense

   8         42.      Plaintiff's alleged injuries and/or damages, if any, were not caused or

   9   proximately caused by any act or omission of this answering Defendant.

  10                                 Second Affirmative Defense

  11          43.     Plaintiff fails to state a claim against GAC upon which relief may be

  12   granted, in whole or in part.

  13                                   Third Affirmative Defense

  14          44.     Plaintiff has not been denied full and safe access to all of the benefits,

  15   accommodations, and services of the Business or Property.

  16                                 Fourth Affirmative Defense

  17          45.     GAC pleads the affirmative defenses of waiver, consent, estoppel,

  18   laches and/or unclean hands.

  19                                   Fifth Affirmative Defense

  20          46.     Plaintiff lacks standing to bring some or all of the claims alleged in

  21   this action.

                                         7                     Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 8 of 14 Page ID #:108


                                    Sixth Affirmative Defense

   2          47.   Plaintiff failed to provide any notice of alleged violations prior to

   3   commencing this action, and GAC did not have any actual or constructive notice

   4   regarding any accessibility issues concerning the Business or Property.

   5                              Seventh Affirmative Defense

   6          48.   The physical items identified by Plaintiff are not architectural barriers

   7   to access, and do not prevent enjoyment of the goods and services of the subject

   8   facility.

   9                               Eighth Affirmative Defense

  10          49.   The removal, accommodation or alteration of the barriers identified by

  11   Plaintiff are not readily achievable, are not technically feasible, would create safety

  12   hazards, are not otherwise required, and/or would result in an undue burden.

  13                                Ninth Affirmative Defense

  14          50.   Upon information and belief, some or all of Plaintiffs claims are

  15   barred by the applicable statute of limitations and/or other statutory or other

  16   provisions of law.

  17                               Tenth Affirmative Defense

  18          51.   Upon information and belief, any action alleged that allegedly

  19   adversely affected Plaintiff was taken in good faith and for legitimate business

  20   reasons and without evil, motive, willfulness, malice or reckless indifference

  21   toward Plaintiff

                                         8                     Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 9 of 14 Page ID #:109



   1                               Eleventh Affirmative Defense

   2          52.    Upon information and belief, Plaintiff has failed to mitigate any

   3   alleged damages, any entitlement to which is expressly denied.

   4                               Twelfth Affirmative Defense

   5          53.    Upon information and belief, if, arguendo, ADA Accessibility

   6   Guidelines were deemed to be relevant in this case, any deviations from those

   7   guidelines are de minimis and within construction tolerances.

   8                             Thirteenth Affirmative Defense

   9          54.    Upon infoithation and belief, Plaintiffs claims are barred in whole or

  10   in part, because Plaintiff was not a bona fide patron of the Business or Property

  11   and, if he was ever on the premises, he entered for the sole purpose of instituting

  12   the instant litigation.

  13                             Fourteenth Affirmative Defense

  14          55.    Plaintiffs claims are barred, in whole or in part, to the extent he is not

  15   a qualified individual with a disability entitled to relief within the meaning of the

  16   statutes upon which he bases his claims.

  17                              Fifteenth Affirmative Defense

  18          56.    Plaintiffs claims are barred because GAC did not discriminate against

  19   Plaintiff or deny him a full and equal opportunity to enjoy the goods and services

  20   provided at the Business or Property on the basis of an alleged disability.

  21   ///

                                                  9            Case No. 5:18-CV-01348
          DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 10 of 14 Page ID #:110



    1                             Sixteenth Affirmative Defense

    2         57.    Plaintiffs alleged injuries and/or damages, if any, were not caused by

    3   any act or omission of GAC.

    4                            Seventeenth Affirmative Defense

    5         58.    To the extent Plaintiff is challenging the accessibility of the paths of an

    6   altered area containing a primary function, the cost and scope of compliance would

    7   in fact be disproportionate to the overall alteration, and/or the areas in question are

    8   not paths of travel within the meaning of the referenced statutes and regulations.

    9                             Eighteenth Affirmative Defense

   10         59.    Plaintiffs action should be dismissed for failure to join an

   11   indispensable party.

   12                            Nineteenth Affirmative Defense

   13         60.    Plaintiffs claims are barred by the doctrine of Res Judicata.

   14                            Twentieth Affirmative Defense

   15         61.    Upon infotination and belief, all actions taken with regard to the

   16   design and construction of the Business or Property were taken in good faith and

   17   for legitimate, lawful business reasons.

   18                           Twenty-First Affirmative Defense

   19         62.    Upon infoiniation and belief, other parties or entities provided

   20   equivalent facilitation and/or appropriate means for patrons with disabilities to

   21   enjoy the goods, facilities and services at the Business or Property.

                                          10                     Case No. 5:18-CV-01348
           DEFENDANT GREAT AMERICAN CHICKEN  CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 11 of 14 Page ID #:111


    1                         Twenty-Second Affirmative Defense

    2         63.    Plaintiffs claims are barred for lack of personal jurisdiction.

    3                          Twenty-Third Affirmative Defense

    4         64.    Plaintiffs claims are barred because to the extent alterations were

    5   made to the Business or Property, such alterations are sufficient in that they satisfy

    6   the "to the maximum extent feasible" standard under 42 U.S.C. §12183(a)(2) and

    7   28 C.F.R. § 36.402(a)(1).

    8                         Twenty-Fourth Affirmative Defense

    9         65.    Good faith efforts have been made to comply with the ADA and the

   10   California statutes, laws and rules referenced in the Complaint, including

   11   providing appropriate alternative access.

   12                           Twenty-Fifth Affirmative Defense

   13         66.   All design and construction actions taken with regard to the property

   14   were taken prior to the passage of state or federal acts at issue and no triggering

   15   alterations have since been made.

   16                          Twenty-Sixth Affirmative Defense

   17         67.    Plaintiff's claims under the Unruh Act are barred by the statutory

   18   provisions of Civil Code sections 51 and 52, which exclude requirements to effect

   19   construction, alteration, repair (structural or otherwise), or modification of any

   20   sort whatsoever to any new or existing establishment, facility, building,

   21   improvement, or any other structure.

                                          11                     Case No. 5:18-CV-01348
           DEFENDANT GREAT AMERICAN CHICKEN  CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 12 of 14 Page ID #:112



    1                            Twenty-Seventh Affirmative Defense

    2         68.       Plaintiffs claims are barred by the doctrine of accord and

    3   satisfaction.

    4                            Twenty-Eighth Affirmative Defense

    5         69.       Plaintiffs claims are barred by the doctrines of res judicata and/or

    6   collateral estoppel.

    7                             Twenty-Ninth Affirmative Defense

    8          70.      Plaintiffs claims are barred because they have already been settled.

    9                               Thirtieth Affirmative Defense

   10          71.      Plaintiffs claims are barred because they were released in a previous

   11   contractual agreement.

   12                               Thirty-First Affirmative Defense

   13          72.      Plaintiffs Complaint fails to state a cause of action under the ADA

   14   because the ADA is unconstitutional for reasons including, but not limited to, its

   15   vagueness and its violation of the constitutional prohibition of government taking

   16   under the Due Process clause of the United States Constitution.

   17                             Thirty-Second Affirmative Defense

   18          73.      Plaintiffs Complaint fails to state a cause of action under the UNRUH

   19   CIVIL RIGHTS ACT, CIVIL CODE SECTIONS 51 and 52 because it is

   20   unconstitutional for reasons including, but not limited to, its vagueness and its

   21

                                          12                    Case No. 5:18-CV-01348
           DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 13 of 14 Page ID #:113


    1   violation of the constitutional prohibition of government taking under the Due

    2   Process clause of the United States Constitution.

                                 Thirty-Third Affirmative Defense

    4         74.      GAC reserves the right to revise this Answer and/or raise additional

    5   affionative defenses that may be discovered during the course of these

    6   proceedings.

    7                                           PRAYER

    8         WHEREFORE, Defendant prays for judgment as follows:

    9         1.       That Plaintiffs Complaint and each cause of action thereof be

   10   dismissed with prejudice;

   11         2.    That Plaintiff takes nothing by the Complaint;

   12         3.       That the Court enter judgment in favor of Defendant;

   13         4.       That Defendant be awarded its costs and attorneys' fees incurred herein

   14   to the extent permitted by law and/or contract; and

   15         5.       That the Court order such other and further relief as the Court deems

   16   just and proper.

   17

   18

   19

   20

   21

                                          13                    Case No. 5:18-CV-01348
           DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
Case 5:18-cv-01348-DSF-RAO Document 24 Filed 11/26/18 Page 14 of 14 Page ID #:114


    1   Dated: November 21, 2018                   OGLETREE, DEAKINS, NASH, SMOAK
                                                   & STEWART, P.C.
    2
                                                   /s/ Lyne A. Richardson
    3                                              LYNE A. RICHARDSON (SBN 143566)
                                                   lyne.richardson@ogletree.com
    4
                                                   Attorneys for Defendant GREAT
    5                                              AMERICAN CHICKEN CORP, INC. dba
                                                   KFC #E791053
    6
                                                                                    y
    7

    8
    9

   10

   11                                CERTIFICATE OF SERVICE

   12              I certify that, on the date specified below, this document filed through the

   13   ECF system was sent electronically to the registered participates as identified on the

   14   Notice of Electronic Filing.

   15

   16   Dated: November 21, 2018                        /s/ Lytle A. Richardson
                                                        Lyne A. Richardson
   17

   18
        13297492

   19
                                                                                        36440017.1


   20

   21

                                           14                    Case No. 5:18-CV-01348
            DEFENDANT GREAT AMERICAN CHICKEN CORP, INC. DBA KFC #E791053'S ANSWER
